                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:10-CR-110-TAV-HBG-8
                                                )
  DORIAN JOHNSON,                               )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on defendant’s motion for reconsideration of

  the Court’s denial of his First Step Act motion [Doc. 602]. This Court previously denied

  defendant’s motion, finding that his conviction under 21 U.S.C. § 841(b)(1)(C) did not

  qualify as a “covered offense” and he was therefore ineligible for a sentence reduction

  [Doc. 600]. Defendant then filed the present motion asking for reconsideration based on

  the briefing for an upcoming Supreme Court case, Terry v. United States [Doc. 602 p. 1].

  Since defendant’s filing, the Supreme Court has issued its ruling in Terry and held that the

  offense is not a “covered offense.” 141 S. Ct. 1858 (2021). The Court finds that the prior

  order is consistent with controlling precedent, and the motion for reconsideration

  [Doc. 602] is therefore DENIED.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




Case 3:10-cr-00110-TAV-HBG Document 611 Filed 07/30/21 Page 1 of 1 PageID #: 2790
